Citation Nr: 1034906	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-37 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a compensable 
rating for left ear hearing loss.

The Board acknowledges that, in his October 2009 substantive 
appeal, the Veteran requested a videoconference hearing before a 
Veterans Law Judge.  The requested hearing was scheduled for May 
29, 2007.  However, the Veteran did not report for that hearing.  
Nor did he provide good cause for his failure to report or 
request that the hearing be rescheduled. None of the notice 
letters regarding the hearing has been returned as undeliverable.  
Accordingly, the Veteran's request for a hearing is considered to 
be withdrawn.  38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed with respect to the Veteran's claim.

The Veteran has been diagnosed with bilateral hearing loss that 
qualifies as disabling under VA standards.  38 C.F.R. § 3.385 
(2009).  Only his left ear hearing loss is service-connected.  
Nevertheless, the Veteran's hearing loss disability of the left 
ear is entitled to consideration under the VA provisions 
governing paired organs.  Under those provisions, where there is 
service-connected hearing impairment in one ear compensable to a 
degree of 10 percent or more and hearing impairment in the other 
ear as the result of a nonservice-connected disability, which is 
not the result of the Veteran's own willful misconduct and which 
meets the criteria for a disability under 38 C.F.R. § 3.385, the 
rate of compensation shall be paid as if the bilateral hearing 
loss were the result of the service-connected disability.  
38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3) (2009); 
VAOPGCPREC 32-97, 62 Fed. Reg. 63605 (1997).  Accordingly, if VA 
determines that a compensable rating is warranted for the 
Veteran's left ear hearing loss, he may be compensated as if his 
hearing loss in both ears were service connected.  

The record shows that the Veteran was last afforded a VA 
audiological examination in May 2006.  He reported that his left 
ear hearing loss was productive of functional impairment to the 
extent that he had difficulty engaging in conversations.  
Audiological testing yielded diagnoses of moderately severe high 
frequency sensorineural hearing loss in the left ear and mild to 
moderately high frequency sensorineural hearing loss in the right 
ear.  

Thereafter, the Veteran submitted an October 2006 statement 
indicating that his left ear hearing loss had worsened.  
Significantly, the Veteran also stated that he planned to request 
a new hearing test at a VA Medical Center in the immediate 
future.  However, it remains unclear whether such a hearing test 
was ever performed as no VA medical records dated after June 2006 
have yet been associated with the claims folder.  

In light of the Veteran's statements, it appears that he may have 
received additional VA treatment for hearing loss since June 
2006.  Accordingly, the Board finds that efforts to obtain any 
outstanding VA medical records should be made on remand.  38 
C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Next, VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Here, the Veteran's May 2006VA 
audiological examination is somewhat stale, and he has indicated 
that his left ear hearing loss has worsened since that time.  In 
view of those assertions, the Board is uncertain as to the 
current severity of the Veteran's hearing loss.  Accordingly, the 
Board finds that a new VA audiological examination is needed to 
fully and fairly assess the merits of the Veteran's claim.  38 
C.F.R. § 3.159(c)(2) (2009).  That new VA examination should 
include a review of all pertinent evidence in the Veteran's 
claims folder.  To ensure a thorough examination and evaluation, 
the Veteran's service-connected disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2009)  Additionally, 
that new examination should include specific findings regarding 
any functional limitations related to his service-connected left 
ear hearing loss.  38 C.F.R. § 4.10 (2009).  Finally, that new 
examination should address the severity of both the Veteran's 
service-connected left ear hearing loss and his nonservice 
connected right ear hearing loss so that his claim may be 
readjudicated in accordance with the aforementioned VA provisions 
governing paired organs, if applicable.  38 U.S.C.A. § 1160(a)(3) 
(West 2002); 38 C.F.R. § 3.383(a)(3) (2009). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Alexandria, Louisiana, 
dated from July 2006 to the present. 

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the current 
severity of his hearing loss.  The claims 
folder should be reviewed by the examiner 
and the examination report should note that 
review.  All necessary tests, to include 
audiological and Maryland CNC testing, 
should be performed.  The examiner should 
also discuss how the Veteran's service-
connected hearing loss impacts his 
activities of daily living, including his 
ability to obtain and maintain employment.  
38 C.F.R. § 4.10 (2009).

3.  Then, readjudicate the issue on 
appeal, with consideration of the 
provisions governing paired organs.  
38 U.S.C.A. § 1160(a)(3); 38 C.F.R. 
§ 3.383(a)(3) (2009).  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


